Case 9:19-cv-81160-RS Document 175 Entered on FLSD Docket 02/24/2020 Page 1 of 10




                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA
                                            CASE NO: 9:19-cv-81160-RS

  APPLE INC.,

          Plaintiff,
  v.

  CORELLIUM, LLC,

             Defendant.

   __________________________________/

        CORELLIUM’S RESPONSE IN OPPOSITION TO PLAINTIFF APPLE INC.’S
       MOTION FOR PROTECTIVE ORDER BARRING DEPOSITION OF PLAINTIFF’S
          APEX EMPLOYEE AND INCORPORATED MEMORANDUM OF LAW

          Defendant, Corellium, LLC (“Corellium”) pursuant to Local Rules 7.1 and 26.1 and by and
  through the undersigned counsel, files this Response in Opposition to Plaintiff Apple Inc.’s
  (“Apple”) Motion for Protective Order Barring Deposition of Plaintiff’s Apex Employee and
  Incorporated Memorandum of Law [D.E. 158] (“Motion”), and in support thereof, states as
  follows:




                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 175 Entered on FLSD Docket 02/24/2020 Page 2 of 10



                                                  LEGAL MEMORANDUM
      I.      The Apex Doctrine is Not Applicable to Craig Federighi
  Via text message:
           Chris Wade:1 “Why haven’t you [Apple] bought me yet!”
           Ivan Krstic:2 “Hahah that’s the question to ask Craig [Federighi]”3
  Via text message:
           Ivan Krstic: “Craig [Federighi] is the guy to convince when it comes to remote
                               work”4
  Via text message:
           Chris Wade: “They [Apple] said they [Apple] would have to talk to Craig
                              [Federighi]”
           Ivan Krstic: “Talk to Craig [Federighi] about what?”
           Chris Wade: “About the deal I guess.”5




  Ex. 17. The Apex witness doctrine is a safeguard against the use of depositions for the purposes
  of harassment. It is not a tool to protect all high-ranking corporate executives from the apparent
  inconvenience of sitting for a deposition. Where a deposition is sought to investigate pertinent
  first-hand knowledge, that doctrine does not apply. Mr. Federighi was the Apple executive in
  charge of negotiating the acquisition of defendant Corellium. He is the sole source of direct first-
  hand knowledge relevant to Corellium’s affirmative defenses, is a witness that Corellium intends
  to call at trial and must be deposed.

  1
    Chris Wade (“Mr. Wade”) is Corellium Chief Technology Officer.
  2
    Ivan Krstic is an Apple employee.
  3
    Ex. 7
  4
    Ex. 14
  5
    Ex. 15
                                               2
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 175 Entered on FLSD Docket 02/24/2020 Page 3 of 10



         The “apex” doctrine does not exist to protect high ranking executives with first-hand
  knowledge from deposition in the ordinary course of litigation. No case better illustrates this than
  Apple’s motion to compel the deposition of ten Samsung executives, including Samsung’s CEO,
  in 2012. See Apple Inc. v. Samsung Elecs. Co., Ltd, 282 F.R.D. 259, 263-265 (N.D. Cal. 2012).
  “When a witness has personal knowledge of facts relevant to the lawsuit, even a corporate
  president or CEO is subject to deposition.” Id. at 262–63. “‘[A] party seeking to prevent a
  deposition carries a heavy burden to show why discovery should be denied.’ Thus, it is very
  unusual ‘for a court to prohibit the taking of a deposition altogether absent extraordinary
  circumstances.’” Id. at 259, 263 (internal citations omitted). Mr. Federighi has extensive, firsthand
  knowledge of key facts relevant to this lawsuit. As such, Mr. Federighi is subject to deposition.
  While Mr. Federighi may be a relatively high-ranking corporate official, “[t]he purpose of
  the apex doctrine is to prevent the potential harassment and abuse of high-level corporate
  executives where he or she has little or no knowledge.” Reilly v. Chipotle Mexican Grill, Inc., No.
  15-CV-23425, 2016 WL 10644064, at *6 (S.D. Fla. Sept. 26, 2016); Brown v. Branch Banking &
  Tr. Co., 2014 WL 235455, at *2 (S.D. Fla. Jan. 22, 2014). Apple has not and cannot meet the heavy
  burden of showing that such harassment and abuse is the goal of the deposition of Mr. Federighi.
         Corellium is seeking to depose Mr. Federighi, and to call Mr. Federighi at trial, to testify
  about his unique, relevant, personal knowledge and his decision-making process that resulted in
  the failed acquisition of Corellium by Apple.6 The balancing test under the “apex” doctrine is a
  “sliding scale” wherein the closer that a proposed witness is to the apex of some particular peak in
  the corporate mountain range, and the less directly relevant that person is to the evidence proffered
  in support of his deposition, the more appropriate the protections of the apex doctrine become.
  Apple, 282 F.R.D. at 263 (N.D. Cal. 2012). This balancing test breaks in favor of denying such
  protections where, as here, the proposed witness was the sole decision maker on behalf of the
  Plaintiff related to events that are central to defendants’ affirmative defenses. See Ex. 1, 5, 7, 9–
  18. Corellium rightfully seeks the deposition of Mr. Federighi to obtain unique, firsthand


  6
   Corellium has maintained this position throughout the lawsuit, as evidenced by Corellium’s Rule
  26(a)(1) Initial Disclosures, served on September 11, 2019, in which Corellium identifies Mr.
  Federighi as having discoverable information related to “Apple’s consent, authorization,
  encouragement, and acknowledgment of Corellium’s business purpose, software, uses and
  potential uses . . . .”. Ex. 2 at 4–5

                                                                       3
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 175 Entered on FLSD Docket 02/24/2020 Page 4 of 10



  information critical to Corellium’s defense,7 which Corellium has the legal right to perpetuate.
  S.E.C. v. Tucker, 130 F.R.D. 461, 463 (S.D. Fla. 1990) (“the Defendants have a right to defend.”).
      II.      Mr. Federighi’s Deposition does not Qualify for “Apex” Protection
            “Although no per se rule prohibits depositions of top corporate executives, ‘courts
  frequently restrict efforts to depose senior executives where the party seeking the deposition can
  obtain the same information through a less intrusive means, or where the party has not established
  that the executive has some unique knowledge pertinent to the issues in the case.’” Brown v.
  Branch Banking & Tr. Co., 2014 WL 235455, at *2 (S.D. Fla. Jan. 22, 2014); Simon v. Pronational
  Ins. Co., 2007 WL 60757, at *1 (S.D. Fla. Dec. 13, 2007). Importantly, however, “exhaustion of
  other discovery methods is an important, but not dispositive, consideration for a court to take into
  account in deciding how to exercise its discretion.’” Reilly v. Chipotle Mexican Grill, Inc., 2016
  WL 10644064, at *7 (S.D. Fla. Sept. 26, 2016); see also In re Transpacific Passenger Air Transp.
  Antitrust Litig., 2014 WL 939287, at *1 (N.D. Cal. Mar. 6, 2014) (noting that exhaustion of other
  discovery routes is an “important consideration” but not a necessary precondition to the taking of
  an apex deposition). “The party seeking the deposition of the high-ranking official has the burden
  to show that the deposition is necessary.” Sun Capital Partners, Inc. v. Twin City Fire Ins. Co.,
  310 F.R.D. 523, 527 (S.D. Fla. 2015). However, “it is very unusual ‘for a court to prohibit the
  taking of a deposition altogether absent extraordinary circumstances.’” Apple Inc, 282 F.R.D. at
  262–63. “In determining whether to allow an apex deposition, courts consider (1) whether the
  deponent has unique first-hand, non-repetitive knowledge of the facts at issue in the case and (2)
  whether the party seeking the deposition has exhausted other less intrusive discovery methods.”
  Apple, 282 F.R.D. at 263 (N.D. Cal. 2012).
            a. Mr. Federighi Has Unique, Firsthand Knowledge
            Mr. Federighi has direct knowledge of and was personally involved in numerous key events
  central to this lawsuit and is the only Apple employee with direct knowledge of certain facts
  relevant to those events. Not only was Mr. Federighi the only Apple employee present for a crucial
  one-on-one meeting with a member of the Corellium executive team, but he also met with the
  Corellium team on multiple occasions; he was the decision-maker on behalf of Apple both in


  7
   Mr. Federighi’s unique, firsthand knowledge is directly relevant to several of Corellium’s
  affirmative defenses including fair use, particularly transformativeness, laches, and
  acquiescence.
                                                    4
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 175 Entered on FLSD Docket 02/24/2020 Page 5 of 10



  acquisition negotiations and, when those negotiations failed, in bringing this lawsuit. See Ex. 1, 5,
  7, 9–18. On July 24, 2018, Corellium’s Chief Technology Officer, Chris Wade (“Mr. Wade”), flew
  to Cupertino, California, specifically to have a one-on-one meeting with Mr. Federighi. See Ex. 1
  at ¶ 12. This was one of four on-site meetings between Apple and Corellium, and only Mr. Wade
  and Mr. Federighi were present at this meeting. Importantly, this was the last meeting between
  Corellium and Apple prior to Corellium’s decision not to accept Apple’s offer to purchase
  Corellium, and it was the last meeting before the instigation of the instant lawsuit. Accordingly,
  this meeting was a critical turning point of events that relates directly to Corellium’s affirmative
  defenses, including acquiescence and laches. Mr. Federighi’s decision-making process on behalf
  of Apple is relevant to the intrinsic value ascribed by Apple to the Corellium product relevant to
  Corellium’s defenses including fair use.
          In his Declaration, Mr. Federighi states that the purpose of this meeting was to “determine
  whether Chris Wade would be a good ‘fit’ for our organization . . . .” See Motion at Ex. A ¶ 10.
  He thus admits to personal knowledge but misrepresents its extent. In context, Mr. Federighi’s
  stated reason for this meeting makes little sense and must be tested at deposition. At this time,
  Apple had already made an offer to Corellium, which included an offer for Mr. Wade to join Apple
  as part of the acquisition. See generally Ex. 20. Mr. Wade and Mr. Federighi had also met on at
  least two previous occasions; Mr. Wade had been offered a position at Apple as part of the prior
  acquisition discussions of Virtual in 2014; and Mr. Wade had been interviewed by other Apple
  employees on multiple occasions since at least as far back as 2011. See Ex. 1. The seriousness and
  importance of this meeting is further evidenced by the fact that directly after the July 24th one-one-
  one meeting, Corellium and its executive team members had an “apple debrief / strategy call.” See
  Ex. 19. According to Mr. Wade’s recollection of the meeting, it was a negotiation related to the
  acquisition price and the valuation of Corellium. 8 Id.; see also Ex. 5, 9, 11, 18. Mr. Federighi’s
  incredulous contention that it was merely an interview is thus subject to dispute and investigation
  here.
          In order to demonstrate Corellium’s value above and beyond what had previously been
  displayed, Mr. Wade prepared a new presentation for Mr. Federighi, with material that had not


  8
   In preparation for the July 24th meeting, notes were prepared for Mr. Wade that outline the topics
  discussed. See Ex. 5. Inherent in these topics is information regarding the transformativeness of
  Corellium’s product, which goes directly to fair use and was only shared with Mr. Federighi.
                                                   5
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 175 Entered on FLSD Docket 02/24/2020 Page 6 of 10



  been shown to anyone at Apple, including slides depicting the novel concept “Swift in the Cloud.”
  See Ex. 1 at ¶ 14, Ex. 3, Ex. 20. Mr. Wade’s notes demonstrate in detail the pitch that he prepared
  for this meeting. See Ex. 5. Further, during this meeting, Mr. Wade played a video of Mr.
  Federighi’s WWDC keynote on a virtual device, demonstrating that the team had successfully
  added video and audio capability to the platform. See Ex 21 at ¶ 8. Then, directly after the one-on-
  one meeting, Ivan Krstic, an Apple employee, exchanged text messages with Mr. Wade in which
  Mr. Wade stated, “I told him [Mr. Federighi] that we would be happy to give [Apple] a bunch of
  servers and set up at Apple hq as a POC so he could see the results of the tests for himself (as in
  bugs and stuff they find) maybe then he would reconsider the value.” See Ex. 9. Both the technical
  advancements and the strategic ideas that Mr. Wade presented to Mr. Federighi in this meeting
  and Mr. Federighi’s knowledge, responses, and directives to his subordinate are relevant to
  Corellium’s defenses of fair use, including the transformative nature of the product, as well as to
  its defenses of estoppel, laches, and acquiescence.
         Similarly, Apple’s contention that Mr. Federighi’s “knowledge about matters at issue in
  this lawsuit . . . is based entirely on either meetings at which other Apple employees were also
  present or information provided to him by other Apple employees,” is irrelevant. See Motion, pg.
  1, 4. Mr. Federighi is the only individual who can attest to Mr. Federighi’s mental impressions of
  what occurred at the critical July 24, 2018 meeting with Mr. Wade as he was the only Apple
  employee in attendance.
         To illustrate this point, consider Corellium’s Request for Admission Nos. 184 and 185. See
  Ex. 4 at 111–112. These requests ask Apple to admit that it is aware that Facebook and Microsoft
  utilize jailbroken iOS devices for security testing. Id. Apple denied these Requests. Id. This
  notwithstanding, Mr. Wade and Mr. Federighi specifically discussed this information during their
  July 24, 2018 meeting. See Ex. 1 at ¶ 14. By not allowing Corellium to depose Mr. Federighi,
  Corellium will wrongfully be denied its right to disprove Apple’s incorrect responses. But, more
  importantly, Apple’s incorrect answers are indicative that only Mr. Federighi possesses the correct
  information.
         In another example as to why Mr. Federighi is necessary for deposition, Apple takes the
  position in its Motion that Mr. Federighi “was involved in no correspondence with Mr. Wade. See
  Motion at 1. Again, this is simply incorrect. Indeed, on November 4, 2019, Mr. Wade sent a lengthy
  email to Mr. Federighi. See Ex. 6. This email again illustrates the need for Mr. Federighi’s

                                                                       6
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 175 Entered on FLSD Docket 02/24/2020 Page 7 of 10



  deposition to address extremely concerning statements such as Mr. Federighi “was involved in no
  correspondence with Mr. Wade.” See Motion at 1.
         Beyond the July 24, 2018 meeting between Mr. Wade and Mr. Federighi, it is important to
  highlight that Mr. Federighi previously met with Mr. Wade, Stanislaw Skowronek, and David
  Wang, all of which are Corellium team members, for a technical due diligence meeting where the
  features and capabilities of Corellium’s product were discussed. This notwithstanding, Mr.
  Federighi takes the position that “[he] did not actively participate in any aspect of the investigation
  of and due diligence regarding the potential Corellium acquisition.” See Motion at Ex. A ¶ 8.
         Moreover, Mr. Federighi and Mr. Wade’s relationship predates the formation of Corellium.
  See generally Ex. 8, 15, 16, 17. Indeed, the two individuals met in 2014 as a result of Apple’s
  interest in acquiring Virtual, a virtualization company that Mr. Wade was associated with that
  offered similar technology to that of Corellium. See Ex. 1 at ¶ 3–5; see generally Ex. 18. Mr.
  Federighi’s knowledge of Virtual and ongoing relationship with Mr. Wade is critical to, inter alia,
  Corellium’s affirmative defenses, including laches and acquiescence, as well as Corellium’s fair
  use defense. Accordingly, while other Apple employees were present at some of the meetings
  involving Mr. Federighi and Corellium, Mr. Federighi is the only constant that was present at all
  the major events and had the decision-making power to effectuate an acquisition.
         Finally, and arguably most importantly, Mr. Federighi was, and still is, the decision-maker
  surrounding acquisition negotiations with Corellium. See Ex. 5, 7, 9–18. Indeed, Other Apple
  representatives have made clear that the final decision-making power regarding the acquisition of
  Corellium laid with Mr. Federighi. See Ex. 7, 9–18. For example, in a text message exchange the
  day after the one-on-one meeting between Mr. Wade and Mr. Federighi, Ivan Krstic (“Mr. Krstic”),
  an Apple employee, asks Mr. Wade, “where did you and craig leave it in terms of next steps?” See
  Ex. 10. Mr. Wade responded with a screenshot conversation he had with Jon Andrews in which
  Mr. Wade stated, “Let me know if you talk to Craig. I would love to report back to the team that
  it went well.” Id. Jon Andrews responded, “Yes. I think it went well from [Mr. Federighi’s] point
  of view” “I only got a quick summary.” Id. A few days later, Mr. Wade and Mr. Krstic again shared
  a text message conversation in which Mr. Wade stated, “Jon [Andrews] said meeting went well
  but he doubts it will change Craig’s mind on value.” See Ex. 11. Further, in yet another text
  message conversation with Mr. Krstic, Mr. Wade proclaimed, “Why haven’t you [Apple] bought
  me yet!” to which Mr. Krstic responded, “[h]ahah that’s the question to ask Craig” See Ex. 7. The

                                                                       7
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 175 Entered on FLSD Docket 02/24/2020 Page 8 of 10



  list of such conversations continues. Mr. Federighi is in charge when it comes to Apple’s decisions
  to acquire Corellium—he is the decision-maker. Therefore, as no one other than Mr. Federighi can
  attest to the reasoning behind Mr. Federighi’s decisions relating to Corellium, Mr. Federighi
  possesses unique, firsthand knowledge unattainable from any other source. Reilly, No. 15-CV-
  23425, 2016 WL 10644064, at *7 (holding that Plaintiff satisfied the first Apex factor because,
  inter alia, the executive Plaintiff sought to depose had “direct involvement with the approval of
  Chipotle’s marketing decisions”). As such, the deposition of Mr. Federighi—the decision-maker—
  is essential for Corellium’s affirmative defenses, especially as it relates to the notice requirements
  of both acquiescence and laches.
         In summary, despite Apple’s contention that Mr. Federighi merely has a “managerial level
  of knowledge” and is “generally not involved in the day-to-day activities,” that does not Apply to
  the acquisition of Corellium. See Motion at 4, Ex. A ¶ 6. Mr. Federighi was very much involved
  in the meetings with Corellium, including a one-on-one meeting with Corellium’s CTO, Mr. Wade,
  Mr. Federighi was the final decision-maker as to the acquisition of Corellium. Therefore, Mr.
  Federighi is a material fact witness possessing unique, firsthand knowledge and is subject to
  deposition. See Hickey v. N. Broward Hosp. Dist., No. 14-CV-60542-BLOOM, 2014 WL
  7495780, at *3 (S.D. Fla. Dec. 17, 2014).
         b. Corellium Has Exhausted Less Intrusive Discovery Means
         Initially, Corellium satisfies the second Apex factor relating to exhaustion of less intrusive
  discovery means to obtain the information sought from Mr. Federighi. Indeed, Corellium has
  served extensive discovery requests that broadly seek information relative to Corellium and Mr.
  Wade, which inherently includes all documents and information related to Mr. Federighi and this
  lawsuit. In fact, Corellium’s discovery efforts have been so much that the Court during the
  February 12–13 discovery hearing ordered that Corellium limit its requests and be more focused
  in its efforts. Accordingly, Corellium seeks to comply with the direct order of the Court.
         Furthermore, even with the service of extensive discovery requests, the information sought
  from Mr. Federighi has proven to not be contained in documents or interrogatories, as evidenced
  by Apple’s proclamation that “[o]f over 3,420 documents Apple has produced . . . Mr. Federighi
  is a custodian of just 15 that mention Mr. Wade or Corellium” See Motion at 1. Instead, the
  information Corellium seeks, as discussed above, exists only inside Mr. Federighi’s own mind.
  Accordingly, while Corellium can continue to propound discovery in a further attempt to uncover

                                                                       8
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 175 Entered on FLSD Docket 02/24/2020 Page 9 of 10



  the information that only Mr. Federighi possesses, its efforts would most certainty be in vain. Nor
  should Corellium be required to endure the expense of deposing every single Apple employee that
  Mr. Federighi may have shared his thinking with when a deposition of Mr. Federighi alone would
  yield the relevant information.
         Additionally, as discussed in greater detail above, the information that Apple has provided
  regarding Mr. Federighi has proven to be misleading and incorrect. This point can quickly be
  demonstrated by Apple’s Response to Corellium’s Request for Admission Nos. 184 and 185 in
  which Apple incorrectly denied information Corellium knows to have been discussed directly with
  Mr. Federighi. See Ex. 1 at ¶ 14. Or by Mr. Federighi’s denial of any correspondence with Mr.
  Wade, notwithstanding the November 4, 2019 email from Mr. Wade addressed to Mr. Federighi.
  See Motion at 1; Ex. 6. Corellium has the right to build its defense by investigating the veracity of
  these statements as they relate to what information Apple had about Corellium and when.
         Lastly, if Corellium defers Mr. Federighi’s deposition until after all the other Apple
  individuals have been deposed to ensure the uniqueness of Mr. Federighi information, Corellium
  will be faced with the extreme prejudice of not being able to complete Mr. Federighi’s deposition
  in the allotted discovery window, which the Court has been clear will not change. Therefore,
  Apple’s Motion must be denied.
                                                          CONCLUSION
         The Apex Doctrine does not exist as an absolute bar against deposing any high-ranking
  official. Apple Inc., 282 F.R.D. at 262–63 (“[w]hen a witness has personal knowledge of facts
  relevant to the lawsuit, even a corporate president or CEO is subject to deposition.”). Apple
  brought this lawsuit. Apple cannot now be heard to complain that its executives are being
  inconvenienced by the conduct of litigation. Instead, it exists only as safeguard. Id.; see also
  Reilly, No. 15-CV-23425, 2016 WL 10644064, at *6; Brown, No. 13-81192-CIV, 2014 WL
  235455, at *2. In this case, it is clear that Mr. Federighi must be deposed because he will be a
  witness with exclusive, first-hand knowledge of relevant facts at trial and Corellium gets to
  decide which deposition goes first. Accordingly, this Court should deny Apple’s Motion.




                                              CERTIFICATE OF SERVICE


                                                                       9
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 175 Entered on FLSD Docket 02/24/2020 Page 10 of 10



          I HEREBY CERTIFY that on this 20th day of February, 2020, a true and correct copy of
   the foregoing has been furnished by electronic filing with the Clerk of the court via CM/ECF,
   which will send notice of electronic filing to all counsel of record.



   Dated: February 20, 2020                                          Respectfully submitted,


                                                               COLE, SCOTT & KISSANE, P.A.
                                                               Counsel for Defendant CORELLIUM, LLC
                                                               Esperante Building
                                                               222 Lakeview Avenue, Suite 120
                                                               West Palm Beach, Florida 33401
                                                               Telephone (561) 612-3459
                                                               Facsimile (561) 683-8977
                                                               Primary e-mail: justin.levine@csklegal.com
                                                               Secondary e-mail: lizza.constantine@csklegal.com

                                                      By: s/ Justin B. Levine
                                                          JONATHAN VINE
                                                          Florida Bar. No.: 10966
                                                          JUSTIN B. LEVINE
                                                          Florida Bar No.: 106463
                                                          LIZZA C. CONSTANTINE
                                                          Florida Bar No.: 1002945
                                                          MICHAEL A. BOEHRINGER
                                                          Florida Bar No.: 1018486


                                                                          and

                                                              NORTON ROSE FULBRIGHT
                                                              Counsel for Defendant
                                                              2200 Ross Ave.
                                                              Dallas, Texas 75201
                                                              Telephone (214) 855-8000
                                                              Facsimile (214) 855-8200
                                                              Brett Govett, Pro hac vice
                                                              E-mail: brett.govett@nortonrosefulbright.com
                                                              Robert Greeson, Pro hac vice
                                                              E-mail: robert.greeson@ nortonrosefulbright.com
                                                              Jackie Baker, Pro hac vice
                                                              E-mail: jackie.baker@nortonrosefulbright.com


                                                                       10
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
